Citation Nr: 0113712	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on the 
basis of being housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1973 to 
July 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board notes that the appellant's appeal initially 
includes the issue of entitlement to an increased rating for 
his service-connected organic brain syndrome.  During the 
pendency of his appeal he was granted a 70 percent rating for 
the disorder by a May 1998 rating decision.  Thereafter, a 
September 1998 rating decision granted him a permanent and 
total disability rating based on individual unemployability 
due to service-connected disabilities, and established 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  Subsequent to the September 1998 
rating decision, the appellant's representative at the local 
level indicated in a January 2001 statement that because of 
the award of the permanent and total rating based on 
unemployability the appellant had chosen to continue his 
appeal only as to the issue of entitlement to special monthly 
compensation.  Following receipt of the claims file at the 
Board, the national representative submitted a March 2001 
statement that indicated the issue of entitlement to a rating 
greater than 70 percent for organic brain syndrome was being 
appealed.  

Because the Board has determined that the January 2001 
statement from the appellant's local representative is to be 
construed as a withdrawal of the issue of entitlement to an 
increased rating for organic brain syndrome, that that issue 
is not for appellate review.  While the March 2001 statement 
from the national representative may be construed as 
instigating a new claim for an increased rating for organic 
brain syndrome, the Board notes that the currently assigned 
permanent and total rating based on individual 
unemployability due to service-connected disabilities bestows 
greater benefits on the appellant than would a 100 percent 
schedular rating for organic brain syndrome, which, if 
granted, would result in the termination of the permanent and 
total rating with its additional benefits.  

FINDINGS OF FACT

1.  The appellant is rated permanently and totally disabled 
based on individual unemployability due to service-connected 
disabilities, which consist of organic brain syndrome, rated 
70 percent disabling, and postoperative residuals of a right 
distal radius fracture, rated 10 percent disabling.  

2.  The appellant's service-connected disabilities prevent 
him from performing most daily needs without regular personal 
assistance from others and render him unable to protect 
himself from the hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance of another person is warranted.  38 
U.S.C.A. §§ 1114(l) & (s), 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.352(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected organic 
brain syndrome requires the aid and attendance of another 
person.  His service-connected disabilities consist of 
organic brain syndrome, rated 70 percent disabling, and 
postoperative residuals of a right distal radius fracture, 
rated 10 percent disabling, for which he is rated permanently 
and totally disabled based on individual unemployability.  

Special monthly compensation is payable if a veteran, as a 
result of service-connected disability, is in need of regular 
aid and attendance under 38 U.S.C.A. § 1114(l).  The basic 
criteria for determining the need for regular aid and 
attendance, pursuant to the provisions of 38 C.F.R. § 
3.352(a), are as follows: inability of the claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need or adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For these purposes, bedridden is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

At a January 1998 VA psychiatric examination, the appellant 
claimed that he was not sure what the "psychiatric evaluation 
is all about" because he truly believed that his problem was 
"all physical and medical."  He stated that he was living 
fine, that his appetite was fair, although lately he had been 
losing weight, and that his main complaints and problems 
involved his problems with balance and his inability to 
function independently because of these.  He denied any 
mental, emotional, or psychiatric problems, or major problems 
with anxiety and depression.  He claimed that he was fine, 
not crazy or mentally unstable, and did not have any problems 
with remote and past memory events, although his short-term 
memory had been "getting down."  He reported that he 
sometimes forgot things, which frustrated him, that he had no 
structured activities during the day, which was spent 
watching TV, reading, and listening to the radio, and that he 
spent most of his time in his wheelchair or in bed resting.  
He admitted that lately he had become easily tired and 
fatigued. 

The appellant's mother, who lived on and off with him and his 
brother, but stayed most of the time in North Carolina, 
accompanied him to the January 1998 examination and related 
that the family was getting concerned about his current level 
of care because he was basically becoming increasingly 
debilitated due to an inability to undertake the basic 
activities of daily living independently.  She reported that 
he suffered from chronic dizziness, weakness, poor balance, a 
somewhat limited concentration and attention span, moodiness, 
and irritability, that he had always been in denial of his 
emotional and mental problems, and that every time she 
visited him, she noticed a decline in his mental capacity.  
It was reported that the appellant was currently living in a 
mobile home with his brother, and that since his brother 
worked long days in the restaurant business and his mother 
was not always around they worried about him being left alone 
during the day because he required constant supervision and 
monitoring of situations due to his inability to function 
independently.  They were also concerned that because of his 
progressive decline in memory and cognitive functioning he 
was at risk to various environmental hazards like fire and 
falling from his wheelchair if left alone.  

Mental status evaluation at the January 1998 VA psychiatric 
examination revealed that the appellant was a 42-year-old 
Caucasian male who appeared older than his stated age and was 
wheelchair-bound.  He was fairly developed, thinly nourished, 
and did not appear to be in any form of acute physical 
distress.  He was rather sloppily attired and untidy, with 
uncombed and disheveled hair and a long goatee and beard.  He 
was superficially pleasant on approach, but during the course 
of the evaluation became increasingly anxious and irritable, 
while continuing to deny and minimize any psychiatric 
problems.  He truly believed, and repeatedly stated, that his 
problem was a physical one.  He remained coherent and 
relevant, without evidence of acute psychotic symptoms.  He 
denied any delusions, paranoia, perceptual disturbances, 
suicidal ideations or intent, or homicidal thoughts.  
Although his mood was mildly anxious, he denied feeling 
depressed.  His affect was constricted.  Cognitive functions 
were diminished.  Memory for remote and past events was 
adequate.  He was somewhat confused as to the exact date and 
reported that he was in a hospital in Pensacola but did not 
know the name.  He gave his address and telephone number, and 
was able to say his Social Security number, but not 
backwards.  He was unable to do serial 7s, while serial 3s 
were done very slowly with a lot of mistakes.  Very simple 
calculations were done in a very slow, time-consuming 
fashion.  Concentration and attention span were very limited.  
He was easily distracted and unable to maintain a good train 
of thought.  Thought content was rather concrete, and 
intellect was average.  Insight and judgment were limited, 
while coping skills were considered fair.  The Axis I 
diagnoses were mild to moderate organic mental disorder with 
cognitive deficits, rule out dementia secondary to familial 
neurophysiologic disease, and depressive disorder secondary 
to organic mental disorder.  The Axis III diagnosis was 
familial neurophysiologic disease with spastic paraplegia.  
The Axis IV diagnosis noted health and medical-related 
problems, health care problems and other social and 
environmental problems.  The Global Assessment of Functioning 
(GAF) was 50.  

A medical statement received from B. Seawright, R.N., in May 
1998, in which she stated that she had been a nurse in the 
home health care industry for l7 years, indicated that the 
appellant had been receiving home health care and supervision 
since January 1997.  The following findings were reported 
with regard to the appellant's period of treatment: his 
cognitive and motor skills had declined at a fast rate; his 
coordination was extremely poor and he had great difficulty 
lifting his legs to ambulate, which caused him to 
occasionally drag his feet, resulting in a staggered gait; he 
had collapsed to the floor on several occasions and remained 
there because he was unable to get up without maximum 
assistance; he required 24 hr. supervision due to his being 
unable to ambulate without physical and mechanical 
assistance; memory was poor; his elderly mother, who was in 
poor health, was assisting him by providing meals and doing 
laundry; and he was not left alone, but would occasionally 
stay with a brother when his mother had to go out of town.  

The appellant's mother reported in a June 1998 letter that he 
was unable to function normally, in that he could not sit up 
without support to his back, he could not walk unaided, he 
was unable to get up from the commode without assistance even 
though the toilet seat was built up and there were handles on 
the sides for support, he could not clean himself properly 
and needed help with personal hygiene, he had problems with 
dressing himself, and he was starting to have difficulties 
with feeding himself.  

After reviewing the findings from the January 1998 VA 
psychiatric examination and the May 1998 nurse's statement, 
along with the June 1998 statement from the appellant's 
mother, the Board concludes that there is an approximate 
balance of the positive and negative evidence as to whether 
his service-connected disabilities render him so helpless as 
to be unable to perform various personal functions without 
the assistance of someone else, or to protect himself from 
hazards or dangers incident to his daily environment.  
Therefore, because benefit of the doubt is extended to a 
veteran when the evidence is in equipoise, the Board finds 
that the appellant is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person.  

Consideration as to whether the appellant is housebound and 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) is not necessary in this case because that benefit 
is a lesser and included benefit under 38 U.S.C.A. § 1114(l).  



ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the award of VA monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

